DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
The response filed 09/08/2022 is acknowledged.
Claims 1-4, 6, 8-9, 11-16, 20-21, 24, 29-33, 38-41, 46, and 48 are pending.
Claims 1-4, 6, 8-9, 11-16, 20-21, and 24 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01/04/2021.
Claims 29-33, 38-41, 46, and 48 are treated on the merits in this action.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 29-33, 38-41, 46, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Lahousse, WO 2014154701 A2 as evidenced by FA 4002 ID, Dow Corning, 2009 in view of Shirai, WO 2014087183 A1.
Claim 29 includes the limitations of the form of a water-in-oil emulsion and suitable for application to the lips. Lahousse teaches cosmetic compositions for making up and/or caring for the lips (Lahousse, e.g., claim 1). This is suitable for application to the lips as claimed.
Lahousse teaches compositions in the form of a water-in-oil emulsion (Lahousse, e.g., claim 14). See also, Lahousse, e.g., pg. 37 teaching surfactants promoting water-in-oil emulsions.
The composition of claim 29 comprises Acrylates/polytrimethylsiloxy Methacrylate copolymer as a film forming agent. Lahousse teaches the vinyl polymer grafted with at least one carbosiloxane dendrimer-based unit include FA 4002 ID and FA 4001 CM (Lahousse, examples). These are polymers having the INCI name Acrylates/polytrimethylsiloxy Methacrylate Copolymer as evidenced by FA 4002 ID, Dow Corning, 2009.
The composition of claim 29 comprises 5-15% by weight octyldodecanol. Lahousse teaches compositions advantageously comprise octyldodecanol (Lahousse, e.g., pg. 12:13-14, pg. 16:18-19).
The composition of claim 29 comprises 1-8% by weight of at least one non-volatile phenyl silicone oil which does not comprise a dimethicone fragment. Lahousse teaches the compositions including at least one nonvolatile phenylated silicone oil and at least one polar nonvolatile hydrocarbon-based oil (Lahousse, pg. 15: 36-39). Lahousse teaches compositions include a non-volatile phenyl silicone oil, e.g., trimethylpentaphenyltrisiloxane and/or tetramethyltetraphenyltrisiloxane (Lahousse, e.g., pg. 6:14-19). These are a non-volatile phenyl silicone oil which does not comprise a dimethicone fragment according to claim 29.
Claim 29 includes the limitation of wherein the cosmetic composition has a viscosity at 25oC of 0.1 to 6 Pa.s.
Lahousse teaches cosmetic compositions have a viscosity preferably in the range of from 0.1 to 6 Pa.s at 250C (Lahousse, e.g., pg. 2, 30-31). 

Lahousse teaches cosmetic compositions, in the form of a liquid water in oil emulsion comprising a) at least 5% nonvolatile oil, b) 1-30% by weight active substance of at least one film forming agent chosen from vinyl polymers comprising at least one carbosiloxane dendrimer-based unit, c) at least 10% water (Lahousse, e.g., Abstract).
	Lahousse teaches the compositions including at least one nonvolatile phenylated silicone oil and at least one polar nonvolatile hydrocarbon-based oil (Lahousse, pg. 15: 36-39).
	 Although the total amount of non-volatile oil claimed is within the range suggested in Lahousse, the teachings of Lahousse differ from the subject matter of the presently claimed invention in that Lahousse does not expressly teach the amounts of the individual non-polar oils, i.e., composition including from 5% to 15% by weight of at least one polar non-volatile hydrocarbon-based oil, and from 1% to 8% by weight of at least one non-volatile phenyl silicone oil. 
However, the claimed amounts for polar nonvolatile hydrocarbon-based oil and nonvolatile phenyl silicone oil are within the range suggested generally for similar cosmetic compositions comprising an oil phase and incorporating vinyl polymers comprising at least one carbosiloxane dendrimer-based unit. 
Shirai teaches cosmetic compositions including a similar amount of an oil phase, e.g., 25% to 50% by weight, said oil phase including at least one non-volatile oil, preferably at least one nonvolatile hydrocarbon-based oil and/or at least one nonvolatile silicone oil (Shirai, e.g., Abstract). Shirai teaches cosmetic compositions including a vinyl polymer grafted with at least one carbosiloxane dendrimer-based unit in an amount similar to that of Lahousse (Shirai, e.g., pg. 54: ¶ 6-8). 
Shirai teaches useful amounts of the nonvolatile phenyl silicone oils range from 1% to 20% by weight, preferably from 2-15% by weight, more preferably from 4% to 13% by weight of the composition (Shirai, e.g., claim 14). The amounts recited in claims 29 and 32 overlap with the range suggested in Shirai. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Shirai teaches useful amounts of nonvolatile hydrocarbon-based oils, e.g., fatty alcohols (Shirai, e.g., pg. 10, last line) may range from 10% to 40% by weight, preferably from 12% to 35% by weight, and more preferably from 15% to 30% by weight relative to the total weight of the composition (Shirai, e.g., pg. 11, ¶ 3). The amounts recited in claims 29 and 31 overlap with the amount suggested in Shirai. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify the amount of polar nonvolatile hydrocarbon-based oil and nonvolatile phenyl silicone oil present in the compositions of Lahousse within the ranges generally suggested by Shirai with a reasonable expectation of success. Since Lahousse teaches emulsion compositions comprising a combination of vinyl polymer comprising at least one carbosiloxane dendrimer-based unit, e.g., FA 4002 ID or FA 4001 CM, a polar nonvolatile hydrocarbon-based oil, e.g., octyldodecanol, and a nonvolatile phenyl silicone oil, e.g., trimethylpentaphenyltrisiloxane and/or tetramethyltetraphenyltrisiloxane, the skilled artisan would have been motivated to look to prior art references, such as Shirai, teaching effective ranges for these oils in similar compositions with a reasonable expectation of success. The skilled artisan is directed to the selection of oils by Lahousse. The skilled artisan would have had a reasonable expectation of success since Shirai teaches formulating the same film forming polymer used by Lahousse for cosmetic application.
There does not appear to be any evidence of criticality associated with the claimed ranges which is commensurate in scope with the claimed invention. 
Applicable to claim 30: Lahousse teaches polar nonvolatile oils including C10-C26 alcohols or ester oils (Lahousse, e.g., pg. 16:10-12). Additional polar nonvolatile oils are found in Lahousse at pg. 11:10 to pg. 14:28, including optionally hydroxylated monoester, diesters, or triesters of C2-C8 monocarboxylic or polycarboxylic acid and C2-C8 alcohol, esters of C2-C8 polyol and one or more C2-C8 carboxylic acids, ester oils having between 18 and 70 carbon atoms, vinylpyrrolidone/1-hexadecene copolymers, C12-C22 fatty acids, dialkyl carbonates, the 2 alkyl chains being the same or different, and mixtures thereof. Since Lahousse suggests mixtures of these oils, the combination of polar non-volatile oils recited by instant claim 30 is suggested by Lahousse.
	 Applicable to claim 33: Lahousse teaches compositions including both a polar non-volatile oil and a non-volatile phenyl silicone oil, and Lahousse generally teaches compositions wherein the non-volatile oil is present in an amount of at least 8% by weight and preferably between 10% and 30% by weight (Lahousse, e.g., claim 13). 
	Applicable to claim 38: Lahousse teaches the vinyl polymer comprising at least one carbosiloxane dendrimer-based unit in an amount of from 1 to 30% by weight (Lahousse, e.g., claim 1). This amount significantly overlaps with the amount recited in claim 38.
	Applicable to claim 39: Lahousse teaches the composition further comprising at least one volatile oil (Lahousse, e.g., claim 8). 
	Applicable to claim 40: Lahousse teaches wherein the content of the volatile oil is from 0.1 to 30% by weight (Lahousse, e.g., claim 9). The range suggested by Lahousse is entirely within the claimed range.
	Applicable to claim 41: Lahousse teaches the water content ranges from 20% to 60% by weight (Lahousse, e.g., claim 13). This is the same range claimed. 
Applicable to claim 46, Lahousse teaches preference for trimethylpentaphenylsiloxane or tetramethyltetraphenyltrisiloxane. See Lahousse, e.g., pg. 6:14-19.
 Lahousse teaches preference for fatty alcohols. See Lahousse, e.g., pg. 12:4-14.
Applicable to claim 48: Lahousse teaches the composition comprising at least one volatile oil in an amount ranging from 0.5 to 25 wt% (Lahousse, e.g., pg. 41:1-3). 
Composition includes 1-30 wt% film forming polymer which is a vinyl carbosiloxane dendrimer (Lahousse, e.g., Abstract).
Compositions are preferably in the form of an inverse emulsion (water-in-oil), with water present in an amount of from 20-60 wt% (Lahousse, e.g., pg. 3:1-6).
Compositions include a non-volatile phenyl silicone oil, e.g., trimethylpentaphenyltrisiloxane and/or tetramethyltetraphenyltrisiloxane (Lahousse, e.g., pg. 6:14-19). These are a non-volatile phenyl silicone oil which does not comprise a dimethicone fragment according to claim 29. Lahousse clearly teaches trimethylpentaphenyltrisiloxane and/or tetramethyltetraphenyltrisiloxane as an alternative non-volatile phenyl silicone oil for the trimethylsiloxyphenyldimethicone in the exemplified compositions.
Compositions include polar non-volatile hydrocarbon-based oils (Lahousse, e.g., pg. 11:10-pg. 14:28). Fatty alcohols are found at pg. 11:28-38). Octyldodecanol is named as an advantageous oil (Lahousse, e.g., pg. 12:13-14, pg. 16:18-19). Applicable to claim 30, mixtures of fatty alcohols comprising from 10-24 carbon atoms are suggested (Lahousse, e.g., pg. 12:4-12).
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify compositions exemplified by Lahousse in the form of a water-in-oil emulsion with a combination of non-volatile phenyl silicone oil such as trimethylpentaphenyltrisiloxane or tetramethyltetraphenyltrisiloxane and one or more polar non-volatile oils, e.g., a fatty alcohol, e.g., octyldodecanol as suggested by Lahousse in amounts similar to those suggested by Shirai with a reasonable expectation of success. The skilled artisan is directed to the selection of oils by Lahousse. The skilled artisan would have had a reasonable expectation of success since Shirai teaches formulating the same film forming polymer used by Lahousse for cosmetic application.
Accordingly, the subject matter of claims 29-33, 38-41, 46, and 48 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Response to Arguments
Applicant's arguments filed 09/08/2022 have been fully considered but they are not persuasive. 
Applicant has argued that neither Lahousse nor Shirai teaches or suggests the significant difference in transfer resistance resulting from the combination of trimethyl pentaphenyl trisiloxane (non-volatile phenyl silicone oil which does not comprise a dimethicone fragment) and octyldodecanol. Applicant has argued the declaration (01/27/2022) shows a significantly improved transfer resistance compared to compositions comprising a combination of trimethylsiloxyphenyl dimethicone (non-volatile phenyl silicone oil comprising a dimethicone fragment) and octyldodecanol suggested in Lahousse. 
This argument is unpersuasive. 
The Declaration under 37 CFR 1.132 filed 01/27/2022 is insufficient to overcome the rejection of claims 29-34, 36-42 and 46-48 based upon Lahousse, WO 2014154701 A2 as evidenced by FA 4002 ID, Dow Corning, 2009 in view of Shirai, WO 2014087183 A1 as set forth above because:
It refers only to the system described in the above referenced application and not to the individual claims of the application. As such the declaration does not show that the objective evidence of nonobviousness is commensurate in scope with the claims. See MPEP § 716.
The declaration describes two compositions directed to a comparative example and an example of the invention. The only difference in the compositions is the 4% of a silicone compound used, i.e., trimethylsiloxyphenyl dimethicone against trimethylpentaphenyltrisiloxane. This appears to be directed to the at least one non-volatile phenyl silicone oil which does not comprise a dimethicone fragment of claim 29.  
However, the subject matter of claim 29 is not limited to the combination of trimethylpentaphenyltrisiloxane and octyldodecanol. There is no explanation in the declaration as to why one skilled in the art would conclude the result argued would be extrapolated over the full scope of non-volatile phenyl silicone oil which does not comprise a dimethicone fragment encompassed by the claimed invention.
Also, there is no data shown which supports the conclusion stated in the Declaration. See MPEP 716.01(c), I. Here, Applicant’s declaration asserts unexpectedly improved transfer resistance without presenting the data which led Applicant to the asserted conclusion.
The scope of the claimed invention is much broader than that demonstrated in the declaration. Therefore, the results are not commensurate in scope with the invention claimed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 29-33, 38-41, 46, and 48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-32 of US 16089206 in view of Lahousse, WO 2014154701 A2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The claims of the reference patent teach compositions in the form of an emulsion comprising water, at least one film forming agent including vinyl polymers comprising at least one carbosiloxane dendrimer-based unit, at least one polar non-volatile hydrocarbon-based oil, and at least one non-volatile phenyl silicone oil. The amount for nonvolatile polar hydrocarbon-based oil is found in claim 18. The amount for nonvolatile phenyl silicone oil is found in claim 19. The content of the non-volatile oil ranges from 6% to 20% by weight of the composition (claim 20). The limitations of instant claim 34 are found in reference claim 21. The limitations of instant claim 36 are found in reference claim 23. The limitations of instant claim 37 are found in reference claim 24. The limitations of instant claim 38 are found in reference claim 25. The limitations of instant claims 39-40 are found in reference claims 26-27. The limitations of instant claims 41-42 are found in reference claims 28-29. 
The presently claimed subject matter differs from the subject matter claimed in the reference application in that the reference application does not expressly teach the amounts recited by instant claims 31 and 32. However, the amount for these elements found in reference claims 18 and 19 overlap with the amounts recited by instant claims 31 and 32. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05. Here the amounts recited by instant claims 31 and 32 overlap with the amounts generally suggested by the claims of the reference application. 
The reference application claims do not expressly teach trimethylpentphenyltrisiloxane. However, Lahousse teaches this phenyl oil for use with similar vinyl polymers comprising at least one dendrimer-based unit. See Lahousse, e.g., pg. 6:14-19.
It would have been obvious before the effective filing date of the presently claimed invention to modify compositions claimed in the reference application by using trimethylpentaphenyltrisiloxane with a reasonable expectation of success. Since the reference application uses a phenyl silicone oil, the skilled artisan would have had a reasonable expectation of successfully using trimethylpentaphenyltrisiloxane. Lahousse provides a teaching which would have prompted one skilled in the art to employ trimethylpentaphenylsiloxane since Lahousse identifies this oil as having the characteristics required by the phenyl silicone oils generally claimed in the reference application. This may be viewed as the substitution of a known phenyl silicone oil where the oil was expressly suggested for use in similar compositions comprising the same film forming polymer. 
One skilled in the art would consider the presently claimed subject matter to be an obvious variant of the subject matter claimed in the reference application. 
Response to Arguments
Applicant's arguments filed 01/27/2022 have been fully considered but they are not persuasive. 
Applicant has argued that in view of the evidence submitted, as discussed in detail above, reconsideration and withdrawal of the rejection is requested. Applicant has argued the copending claims are directed to a device which is withdrawn in the present application, therefore the double patenting rejection is improper and should be withdrawn. 
The provisional double patenting rejection has been reconsidered but is maintained at this time. For the reasons discussed in the above response to arguments, the evidence shown is not commensurate in scope with the invention as claimed. It is acknowledged that the claims of the reference application recite a device. However, the claims of the reference application teach a composition which is an obvious variant of the claimed composition in view of Lahousse. 

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615                                                                                                                                                                                                             
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615